 DETECTIVE INTELLIGENCE SERVICE, INC.29Detective Intelligence Service,Inc.andInternationalUnionofGuardsandWatchmen.Case20-CA-5729February 6, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSUpon a charge filed by International Union ofGuards and Watchmen, the General Counsel for theNationalLabor Relations Board, by the ActingRegional Director for Region 20, issued a complaintdatedSeptember18,1969,againstDetectiveIntelligence Service, Inc., herein called Respondent,alleging thatRespondent had engaged in and wasengaginginunfairlaborpracticeswithinthemeaning of Sections 8(a)(5) and (1) and 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing were duly served upon Respondent and theUnion.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutAugust 28, 1968, the Union was duly certified bythe Board as the exclusive bargaining representativeofRespondent's employees in a stipulated unit,subsequently clarified by order of the Board, andthat, since on or about June 30, 1969, Respondentrefused to bargain with the Union as such exclusivebargaining representative, although the Union hasrequested it to do so. On September 24, 1969,Respondent filed its answer, denying in part theallegationsof the complaint.On or about November 20, 1969, the GeneralCounsel filedwiththeBoardaMotion forSummary Judgment, requesting, in view of thefailure inRespondent's answer to deny certainallegations in the complaint and the Board's findingsinthe representation and unit-clarification cases'that the allegations of the complaint be found to betrue and that the Board make findings of fact andconclusions of law in conformity with the allegationsof the complaint. On November 25, 1969, the Boardissued an order transferring proceeding to the Boardand a notice to show cause. On November 28, 1969,Respondent filed points and authorities opposingmotion for summary judgment.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:'Cases20-RC-8244,unreported,and 24UC-25,Board'sDecision andOrder Granting Petition toClarify Certificationreported at177 NLRBNo. 115Ruling on the Motion for Summary JudgmentOn July 9, 1968, the Union filed a petition for anelection.On July 22, 1968, the Regional DirectorforRegion20approvedastipulationforcertificationuponconsentelectioninCase20-RC-8244,providingforan election in thefollowing unit:All security officer employees of the Employerworking out of its Oakland, California, locationincluding regular part-time employees, excludingofficeclericalemployees, salesmen, part-timeemployees who have not worked in the calendarquarter ended June 30, 1968, and supervisors asdefined in the Act.In an election by secret mail ballot ending onAugust 20, 1968, a majority of the employees in theunit designated the Union as their representative forthe purposes of collective bargaining. On August 28,1968, the Acting Regional Director for Region 20,on behalf of the Board, certified the Union as therepresentative of the employees in the unit.On February 7, 1969, the Union filed a petitionwith the Board in Case 20-UC-25 requesting thattheunitsetforthintheCertificationofRepresentative be clarified. On June 26, 1969, andAugust 12, 1969, respectively, the Board issued aDecision and Order Granting Petition to ClarifyCertification and an Order Correcting Decision andOrder, finding, contrary to Respondent's contention,that the parties had inadvertently included in theunitdescriptiontheformulafordeterminingeligibilitytovote in the election. The Boardtherefore found the appropriate unit to be:All security officer employees of the Employerworking out of its Oakland, California, locationincluding regular part-time employees excludingofficeclericalemployees,salesmen,andsupervisors as defined in the Act.'On June 26, 1969, the Union requestedRespondent to bargain collectively with respect torates of pay, wages, hours of employment, and othertermsandconditionsof employment for theemployees in the unit found appropriate by theBoard. Respondent has failed to do so. In its answerto the complaint in this proceeding Respondentagain contends that the original unit description isunambiguous, was not the result of inadvertent errorand that the Board has no power to modify abargaining unit stipulated to by the Employer andUnion and approved by the Regional Director.In the absence of newly discovered or previouslyunavailable evidence, a respondent is not entitled torelitigateinan unfairlabor practice proceedingissueswhich were or could have beenraised in arelated representation proceeding. The issues whichRespondent seeks to have the Board reexamine inthe instant proceeding are identical to those which'177 NLRB No. 115,supra181 NLRB No. 9 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheBoard considered and disposed of in therepresentationproceeding.There is no allegationthat special circumstances exist that require theBoard to reexamine the determination which itmade in the representation proceeding. Inasmuch asRespondent has already fully litigated these issues inthe representation case, we find that it has not hereraised any issue which is properly triable in thisunfair labor practice proceeding.All materialissuesthus having been either decidedby the Board or admitted in the answer to thecomplaint, there are no matters requiring a hearingbefore a Trial Examiner. Accordingly, the GeneralCounsel's motion for summary judgment is granted.On the basis of the record before it, the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTOn or about August 1, 1969, Respondent,formerlyknown and operating as Norman J.Provost,d/b/aDetectiveIntelligenceService,incorporated its business pursuant to statute of theState of California, and from and after that datehas been known as Detective Intelligence Service,Inc.At all times material herein Respondent hashad a place of business in Oakland, California, andhas been engaged in the business of providing guardsecurity services. During the past year, Respondent,in the course and conduct of its business operation,provided guard security services in excess of $50,000to firms each of which, in turn, purchased andreceivedattheir locationwithin the State ofCalifornia goods and services in excess of $50,000directly from suppliers located outside the State ofCalifornia.Respondent does not deny, and we find, thatRespondent is, and has, been at all times materialherein, an Employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Guards and Watchmen isa labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitAt all times material herein the followingemployees have constituted and now constitute aunit appropriate for collective bargaining within themeaning ofthe Act:All security officer employees of the Employerworking out of its Oakland, California, locationincluding regular part-time employees, excludingofficeclericalemployees,salesmen,andsupervisors as defined in the Act.2.The certificationIn an electionby secretmail ballot ending onAugust 28, 1968, conducted under the supervision ofthe Regional Director for Region 20, a majority ofthe employees of Respondent in said unit designatedthe Union as their representative for the purpose ofcollectivebargainingwithRespondent,andonAugust 28, 1968, the Board certified the Union asthecollective-bargainingrepresentativeoftheemployees in said unit, and the Union continues tobe such representative.B. The Request To Bargain and Respondent'sRefusalOn or about June 26, 1969, the Union requestedand is continuing to request Respondent to bargaincollectivelywithitastheexclusivecollective-bargainingrepresentativeofalltheemployees in the above-described unit. Commencingon or about June 30, 1969, Respondent did refuse,and continues to refuse, to bargain collectively withtheUnionasexclusivecollective-bargainingrepresentative of the employees in said unit.Accordingly, as we have found that the UnionwasdulycertifiedbytheBoardasthecollective-bargaining representative of the employeesofRespondent in the appropriate unit describedabove and at all times since August 28, 1968, hasbeenandnow is the exclusive bargainingrepresentative of the employees in the appropriateunit; and as Respondent has since June 30, 1969,refused to bargain collectively with the Union assuch representative;we further find that by suchrefusalRespondent has engaged in, and is engagingin,unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above,have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several states and tend to leadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itceaseand desist therefrom, and, upon request,bargain collectively with the Union as the exclusive DETECTIVE INTELLIGENCE SERVICE, INC.31representative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent for the periodprovided by law, we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwith theUnion as the recognized bargainingrepresentative in the appropriate unit. See:Mar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;BurnettConstructionCompany,149NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.DetectiveIntelligenceService,Inc.,isanEmployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. International Union of Guards and Watchmenisa labor organization within the meaning ofSection 2(5) of the Act.3.All security officer employees of the Employerworking out of its Oakland, California locationincluding regular part-time employees, excludingoffice clerical employees, salesmen, and supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.On August 28, 1968, and at all timesthereafter, the above-named labor organization hasbeen and is the certified and exclusive representativeof all employees in the aforesaid appropriate unitfor the purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing on or about June 30, 1969, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterferingwith,restraining,andcoercing,employees in the exercise of the rights guaranteed tothem in Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby orders that Respondent,DetectiveIntelligenceService,Inc.,Oakland,California,itsofficers,agents,successors,andassigns, shall1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment, with International Unionof Guards and Watchmen, as the exclusive and dulycertified bargaining representative of its employeesin the following appropriate unit:All security officer employees of the Employerworking out of its Oakland, California, locationincluding regular part-time employees, excludingofficeclericalemployees,salesmen,andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in -the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b)PostatitsOakland,California, locationcopies of the attached notice marked "Append ix. 113Copies of said notice, on forms provided by theRegional Director for Region 20, shall, after beingduly signed by Respondent's representative, bepostedbyRespondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.ReasonablestepsshallbetakenbyRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify said Regional Director for Region 20,inwriting,within 10 days from the date of thisDecision and Order, what steps have been taken tocomply herein.'In the event thisOrder isenforced by a judgment of the United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNationalLabor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing and Order ofthe National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withInternationalUnion of Guards and Watchmen as theexclusiverepresentativeof the employees in thebargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the rights guaranteed them by Section7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named Union as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to ratesof pay,wages, hours, and othertermsand conditions of employment and, if anunderstanding is reached,embody such understandingin a signed agreementThe bargaining unit is:Allsecurityofficeremployeesof the Employerworking out of its Oakland,California,locationincluding regular part-time employees excluding officeclericalemployees,salesmen,and supervisors asdefined inthe Act.DatedByDETECTIVE INTELLIGENCESERVICE, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisionsmay be directed to the Board'sRegional Office,13050 Federal Building,450 Golden GateAvenue,Box 36047,San Francisco,California 94102,Telephone415-556-3197.